Citation Nr: 0215069	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  97-23 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including psychosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996, 
from the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied 
entitlement to service connection for schizoaffective 
disorder, for occupational problems and psychological factors 
affecting physical condition as not well grounded claims had 
been submitted.  The RO also denied entitlement to service 
connection for alcohol abuse and for personality disorder, 
not otherwise specified.

Although the veteran initiated an appeal on all of the above 
issues, he only perfected an appeal on the issue of 
entitlement to service connection for schizoaffective 
disorder.  He withdrew in writing his appeal on the other 
issues.  Accordingly, they are not before the Board for 
appellate review.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown in 
active service, no was a psychosis disabling to a compensable 
degree during the first post service year.  

2.  The competent, probative medical evidence of record does 
not show that the veteran has a chronic acquired psychiatric 
disorder to include a psychosis which is linked to his active 
military service on any basis.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by active service; nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran filed a claim in February 1996 seeking service 
connection for schizoaffective disorder that had begun in 
June 1989.  He indicated treatment at Maricopa Medical Center 
in November 1995 and at a VA Medical Center (VAMC) in Phoenix 
since March 1994.    

Service medical records show that the veteran was seen and 
treated in a mental health clinic in May and June 1983.  The 
diagnosis was atypical personality disorder manifested by 
explosive personality, temper tantrums and violent outbursts.  
His clearance to bear arms was revoked.  When seen in October 
1984 at a mental health clinic the diagnosis was mixed 
personality disorder.  He had improved by the following month 
and no further visits were scheduled.  He was to return as 
needed..   In March 1988, he was cleared to go overseas.  In 
June 1989, the prior problems were considered resolved and 
the prior restriction was removed.  There was no 
psychopathology.

In January 1991, the veteran was seen for situational 
depression brought on by a pending divorce.  From April to 
September 1991 he was seen for problems dealing with stress 
at work.  In August 1991, it was noted that he had 
situational stressors and was not psychotic.  After testing 
and treatment, in September 1991 the final diagnoses were 
occupational problems, psychological factors affecting 
physical conditions and a personality disorder not otherwise 
specified.  His mental status examination was indicated to be 
essentially within normal limits.  A psychiatric evaluation 
in September 1991 noted that the veteran had many contacts 
with Mental Health and medical clinics related to complaints 
of stress with the most recent due to stressful conditions at 
work.  The veteran was found to be the type of individual who 
would suffer a variety of physical complaints particularly 
under stress.  It was determined that he was unfit for 
further military service and he was discharged.  

Post service treatment records from the Phoenix VAMC for the 
period from October 1994 to March 1996 show various diagnoses 
of dysthymia, alcohol dependence, depression, relational 
problem, major depression, adjustment reaction with depressed 
mood, and schizoaffective disorder.  In a military history 
completed in May 1995 the veteran denied having been in 
combat or hospitalized in service.  

A treatment record secured from Maricopa Medical Center shows 
the veteran was treated in the emergency room in November 
1995 for unrelated disorders.  

A private psychologist wrote a medical statement in January 
1996 for the Arizona Department of Economic Security that the 
veteran's schizoaffective disorder would impair his 
employability.  Further, the disorder was first documented in 
1991 as he was discharged from the military for difficulties 
on the job. 

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in February 1996.  It was noted that the veteran 
had been hospitalized in January 1996 with a diagnosis of 
schizoaffective disorder.  The veteran related his symptoms, 
medications and personal history.  Clinical findings were 
reported.  The diagnosis was schizoaffective disorder.   

The veteran was scheduled for another C&P examination to 
reconcile conflicting diagnoses in September 1996 for which 
he failed to report.  

Additional outpatient treatment records to include 
hospitalization records from the Phoenix VAMC were received 
in December 1997 for the period from March 1996 to October 
1997.  These records included treatment notes by the VA 
physician named by the veteran in his appeal.  When the 
veteran was hospitalized in September 1997, he talked about 
having been ill for about 15 years.  It was noted that he had 
similar problems in the past.  When seen later that month, he 
reported having religious conflicts as a teenager, thought 
about suicide and would pray for 5 hours at a time.  He 
reported that hallucinations started in service.

Included in the Phoenix VAMC records was a report of a VA C&P 
psychiatric examination in December 1997.  The examiner noted 
that the claims file had been reviewed including the February 
1996 VA C&P examination.  A military history was provided.  
In the history of the present illness, the veteran reported  
that his first psychiatric treatment began in July 1994 at 
the Phoenix VAMC.  The examiner noted that a review of the 
records showed psychiatric treatment in May of 1995 with a 
diagnosis of dysthymia and alcohol dependence.  The various 
other diagnoses were mentioned.  More recent documentation 
from the Outpatient Mental Health Area dated in October 1997 
documented a diagnosis of schizoaffective disorder and 
alcohol dependence.  The veteran had been hospitalized for 
approximately 8 days in September 1997 with an admitting 
diagnosis of schizoaffective disorder.  

At the December 1997 VA psychiatric examination, the veteran 
related his symptoms both prior to his September 1997 
hospitalization and since his discharge.  Clinical findings 
were provided.  The diagnosis was schizoaffective disorder.  

The December 1997 VA examiner provided the following opinion:  

Service medical records indicate a 
diagnosis of atypical personality 
disorder first diagnosed in 1983 and 
assessed as resolved by 1989.  
Further service medical records 
indicate the veteran was seen for 
situational depression in January 
1991, and given a final diagnosis of 
occupational problems, alcohol 
abuse, and psychological factors 
affecting physical condition.  These 
3 diagnoses were on Axis I.  An Axis 
II diagnosis of personality disorder 
not otherwise specified was also 
made.  There was no psychosis found 
or diagnosed while on active duty.  


The examiner's answers to specific questions presented by the 
RO were as follows:  

Does the current diagnosis of 
schizoaffective disorder correct an 
old (erroneous) one?  No.

Does the current diagnosis represent 
a mere change in nomenclature?  No.

Does the current diagnosis reflect a 
new phase or later development of a 
condition formerly diagnosed 
differently?  No.

Does the current diagnosis represent 
a new clinical entity not related to 
an earlier diagnostic entity?  Yes.  


Records secured from the Social Security Administration show 
that the veteran was determined to be disabled from August 
1995 due to a functional psychotic disorder (schizophrenia).  
These records included an October 1996 mental status 
examination for the Arizona Department of Economic 
Security/Disability.  The diagnosis was schizoaffective 
disorder, bipolar type.  However, on review, the diagnosis 
was changed to schizophrenia.  

The veteran reported receiving case management services from 
the Alternative Behavioral Services of Arizona.  Records 
secured in April 2000 show that in April 1999 the veteran was 
evaluated as having a diagnosis that met the Diagnostic and 
Statistical Manual (DSM) criteria for psychotic disorders not 
elsewhere classified.  In February 2000 the veteran reported 
experiencing symptoms exactly like those he experienced 
during military service.  The veteran preferred being treated 
at VA and an ABS staff member transported the veteran to a 
VAMC.  In March 2000 the veteran reported first having seen a 
psychiatrist in service after the veteran became angry and 
yelled at his supervisor.

Additional records were received from the Phoenix VAMC.  In 
December 1997, when seen after discharge from a VA hospital, 
the veteran was diagnosed with schizoaffective disorder and 
alcohol dependence.  The veteran was admitted in February 
2000 after being brought there by his case manager from ABS.  
The veteran stated that he felt his symptoms were more 
related to his term in the service although he was not in 
combat and described no PTSD symptoms.  In the section of 
significant psychiatric history, it was noted that the 
veteran had a first break of psychosis at age 20 when in the 
military and had been hospitalized once or twice since then.  
The provisional diagnosis was schizoaffective disorder and 
alcohol dependence.  The assessment overview was that the 
veteran had a long history of schizoaffective disorder and 
alcohol dependence.  He was admitted for increasing agitation 
and psychosis.  He wanted to change his treatment from ABS to 
the VA Mental Health Clinic.  

During his hospitalization that began in February 2000 it was 
noted that his psychosis was responding to medication and 
abstinence from alcohol.  In early March 2000, the diagnosis 
was schizophrenia.  At the time of discharge, the diagnosis 
was schizoaffective disorder and ethanol dependence.  At a 
scheduled appointment later in March 2000, the diagnosis was 
schizoaffective disorder.

The veteran was provided a VA C&P mental disorders 
examination in November 2000.  The examiner reviewed the 
claims file.  The veteran related his symptoms in service and 
reported that while he was in basic training he was 
hallucinating and evil spirits were entering his body; 
however he was unable to provide specific details as to when 
these experiences actually began.  The VA examiner reviewed 
the service medical records and noted the various diagnoses.  
The VA examiner observed that the service medical records did 
not indicate any findings of psychosis or any diagnosis of 
schizophrenia or any other psychotic disorder.  

The VA examiner noted that he had conducted the December 1997 
examination which he referenced and incorporated into the 
November 2000 examination.  The veteran reported symptoms and 
manifestations.  Clinical findings were provided.  

The diagnosis was schizoaffective disorder.  The examiner 
first repeated his evaluation at the conclusion of the C&P 
Rating Examination in December 1997.  The VA examiner stated 
that this analysis essentially concluded that the veteran's 
schizoaffective disorder was not diagnosed while on active 
duty and did not represent a new phase or later development 
of any condition diagnosed while on active duty.  

The VA examiner further stated there was no objective medical 
evidence to indicate the presence of schizophrenia or any 
other psychotic disorder while the veteran was on active 
duty.  In addition, there was no objective evidence to 
support the veteran's self-assessment that he was 
hallucinating in basic training.  The VA examiner found the 
details of this self-report on the part of the veteran 
remained vague and approximate. 

A private medical doctor from ValueOptions-Stargate wrote in 
February 2001 that the veteran had been treated since his 
intake into a community care program in May 1996.  After 
review of the records, it was noted that the veteran reported 
the onset of hallucinations and delusions in service but was 
afraid to tell the doctors in fear of being thrown out of the 
service.  The veteran's diagnosis was schizophrenia chronic 
undifferentiated type.  

The veteran wrote in May 2002 that to the best of his 
recollection, he received no treatment of any kind from any 
source during the period from early November 1991 through 
mid-March 1995.  

Also submitted into evidence was a history of the veteran's 
mental disabilities showing treatment, the medical facility 
where treated and excerpts from the medical treatment record.  
The veteran's personnel records were secured.  In addition, 
duplicate copies of service medical records and personnel 
records were submitted.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war or during peacetime after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(c) 
(2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 1991). 

According to the regulations, in the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  38 C.F.R. § 3.303(c).  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (2001).

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).



In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter: Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  




In any event, the RO provided the veteran with the criteria 
of the new law and fully considered them in connection with 
the issue on appeal when it issued its June 2002 supplemental 
statement of the case.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decisions and forwarding letters that in 
combination notified him of the basis for the decisions 
reached.  The RO also provided the veteran a statement of the 
case and supplemental statements of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

Records were secured from the Social Security Administration.  
Treatment records identified by the veteran were secured.  He 
was afforded VA medical evaluation examinations and medical 
opinions were obtained.  

As the Board noted earlier, in its June 2002 supplemental 
statement of the case the RO considered the claim on the 
basis of the new law, fully informed the veteran of the new 
law, and to submit evidence in support of his claims.  He has 
been advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
01-997 (U.S. Vet. App. June 19, 2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Service Connection

The record shows that in service the veteran was seen in the 
Mental Health Clinic on multiple occasions.  The various 
diagnoses included atypical personality disorder and a 
personality disorder not otherwise specified.  Under 
governing law and regulations, however, service connection 
may not be granted for a personality disorder because it is 
not considered a disease or injury under the law for which VA 
compensation may be allowed.  38 C.F.R. § 3.303(c), 4.9 
(2001).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) and 
cases cited therein.  

Post-service, the record contains numerous reports addressing 
the veteran's psychiatric disability.  Based on these 
records, the veteran has been variously diagnosed with an 
acquired psychiatric disability. 

The Board notes that a private psychologist wrote in January 
1996 in his evaluation for the Arizona Department of Economic 
Security that the veteran's schizoaffective disorder was 
first documented in 1991 as the veteran was discharged from 
the military for difficulties on the job.  However, this 
statement appears to have been based on the veteran's 
recitation of history and not on a review of the service 
medical records.  

In light of the foregoing, the Board finds that the 
examiner's opinion was evidently made using information 
supplied by the veteran himself.  A medical diagnosis, 
however, is only as credible as the history on which it was 
based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

When viewed against the background of the service medical 
records, which although showing that the veteran had 
difficulties on the job due to stress, fail to show a 
diagnosis of schizoaffective disorder or a psychosis, the 
opinion of the examiner concerning the onset of 
schizoaffective disorder does not establish that it 
manifested during service.  

The Board is not bound to accept an opinion of a health 
professional that is based on the veteran's recitation of his 
medical history.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Due to the lack of service medical evidence to include a 
psychological evaluation in September 1991 indicating 
schizoaffective disorder in service, any post-service medical 
reference to onset of schizoaffective disorder due to 
difficulties in his job in service, without a review of his 
service medical records, cannot be considered competent 
medical evidence.  See Grover v. West, 12 Vet. App. 109, 112 
(1999); LeShore v. Brown, 8 Vet. App. 406 (1995).

The CAVC has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Although the 
veteran mentioned when admitted to the VAMC Phoenix in 
February 2000  that his first break of psychosis was at age 
20 in service, this is not competent medical evidence of 
onset of a psychiatric disorder.  In this case, the veteran 
is not competent to diagnose a psychiatric disability and 
then associate this condition with his active service.  Id.

The Board accords more probative weight to the medical 
opinions provided by a VA examiner in December 1997 and in 
November 2000.  The VA examiner reached his conclusions after 
a thorough review of the claims file and with consideration 
of specific questions.  After review of the claims file, the 
VA examiner concluded that the veteran's current 
schizoaffective disorder was not diagnosed while on active 
duty and did not represent a new phase or later development 
of any condition diagnosed while he was on active duty.  The 
VA examiner further stated there was no objective medical 
evidence to indicate the presence of schizophrenia or any 
other psychotic disorder while the veteran was on active 
duty.  

There is no competent evidence that the veteran has a current 
psychiatric disability associated with a disease or injury 
incurred in or aggravated by his active service. Accordingly, 
the claim for service connection must be denied.

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include a psychosis is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

